Citation Nr: 1425027	
Decision Date: 06/04/14    Archive Date: 06/16/14

DOCKET NO.  11-00 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to accrued benefits.

2.  Entitlement to death pension benefits.

3.  Entitlement to service connection for the cause of the Veteran's death.

4.  Entitlement to Dependency and Indemnity Compensation (DIC) benefits under 38 U.S.C. § 1318.


ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from June 1958 to May 1960.  The Veteran died in March 2007.  Despite the fact that another individual also filed a claim for VA benefits in the past on the basis of being married to the Veteran, the RO has not challenged the appellant's status as the surviving spouse.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a May 2008 determination issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas in which the RO denied entitlement to death pension benefits.  The RO interpreted the appellant's notice of disagreement as raising issues of entitlement to service connection for the cause of the Veteran's death, DIC benefits under 38 U.S.C. § 1318, and accrued benefits.  All four issues are addressed in an October 2010 statement of the case, and the appellant indicated that she was appealing all four issues in a November 2010 VA Form 9.  Since the three issues that were not addressed in the May 2009 determination were addressed in a statement of the case and the appellant filed a substantive appeal for those issues, the appellant is not prejudiced by the Board's consideration of those issues notwithstanding an initial determination or rating decision addressing them.  Bernard v. Brown, 4 Vet. App. 384 (1993).  In light of the above, the issues are as stated on the title page.

Although P.S., an unaccredited representative, filed statement on the appellant's behalf as recently as June 2012, in August 2010 and June 2011 statements the claimant indicated that she would be self-represented.  Therefore, the appellant is unrepresented.

In August 2013, the Board denied the appellant's motion for an advance on the Board's docket.  See 38 C.F.R. § 20.900(c) (2013).

The Board's review includes the electronic and paper claims file.

The issues of entitlement to service connection for the cause of the Veteran's death and entitlement to DIC benefits under 38 U.S.C.A. § 1318 are addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  At the time of his death, the Veteran had no pending claim of entitlement to VA benefits.

2.  The Veteran served on active duty from June 1958 to May 1960, and this period of service was not during a period of war.


CONCLUSIONS OF LAW

1.  The claim of entitlement to accrued benefits is denied by operation of law.  
38 U.S.C.A. § 5121 (West 2002 & Supp. 2013); 38 C.F.R. § 3.1000 (2013).

2.  The Veteran's military service does not meet the legal requirements for the appellant's eligibility for entitlement to payment of non-service-connected death pension benefits.  38 U.S.C.A. §§ 101, 1521, 1541 (West 2002); 38 C.F.R. §§ 3.2, 3.3(b) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

      The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist claimants in the development of their claims.  

The VCAA is generally applicable to all claims filed on or after the date of enactment, November 9, 2000, or filed before the date of enactment but not yet final as of that date.  However, for reasons expressed immediately below, the Board finds that the VCAA is not applicable.  See Holliday v. Principi, 14 Vet. App. 280, 282-83 (2001) (the Board must make a determination as to the applicability of the various provisions of the VCAA to a particular claim).

The facts regarding this appeal are not in dispute.  In Manning v. Principi, 16 Vet. App. 534 (2002), citing Livesay v. Principi, 15 Vet. App. 165 (2001), the United States Court of Appeals for Veterans Claims (the Court) held that the VCAA has no effect on an appeal where the law, and not the underlying facts or development of the facts, is dispositive of the matter.  The Board finds that such is the case as to two of the issues here on appeal.  Application of pertinent provisions of the law and regulations will determine the outcome.  In particular, the outcomes of the accrued-benefits and death-pension-benefits claim hinge on the application of the law to evidence that is already in the file.  

No amount of additional evidentiary development would change the outcome of this case; therefore no VCAA notice is necessary.  See also Mason v. Principi, 16 Vet. App. 129, 132 (2002) (VCAA not applicable "because the law as mandated by statute, and not the evidence, is dispositive of the claim"); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  

      Accrued benefits

An individual entitled to accrued benefits may be paid periodic monetary benefits (due and unpaid for a period not to exceed two years) to which a payee was entitled at the time of his death under existing ratings or based on evidence in the file at the time of death.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000 .

An application for accrued benefits must be filed within one year after the date of death.  38 U.S.C.A. § 5121(c); 38 C.F.R. § 3.1000(c).

In order to support a claim for accrued benefits, the veteran or other payee must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision.  38 U.S.C.A. §§ 5101(a), 5121(a); Jones v. West, 136 F.3d 1299 (Fed. Cir. 1998).

In this case, the Veteran had never filed a claim for VA benefits.  In particular, the claims file does not contain evidence that the Veteran had any outstanding unadjudicated informal or formal claims before he died in March 2007. 

Indeed, the Appellant has not claimed that the Veteran had any outstanding claims or unpaid benefits at the time of his death.  Rather, she has consistently referred to her claim as one for "survivors['] benefits."  Consequently, there were no claims pending at the time of the Veteran's death; there was no unrated medical evidence in the claims file at the time of his death; and the Veteran was not entitled to any unpaid benefits at the time of his death.  Thus, accrued benefits must be denied.

As the pertinent facts are not in dispute and the law is dispositive, this claim must be denied because of the absence of legal merit.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

      Entitlement to death pension benefits

The pertinent law and regulations authorize the payment of death pension benefits to the surviving spouse of a veteran of a period of war.  Relevant to this case, the requirements of law include that a veteran must have served in active, military, naval or air service for ninety days or more during a period of war.  See 38 U.S.C.A. §§ 1521(j), 1541 (West 2002); 38 C.F.R. § 3.3(b) (2013); see also Dilles v. Brown, 5 Vet. App. 88, 89-90 (1993).

Whether a veteran's service includes wartime service is a matter of law.  The term "period of war" is currently defined by statute to encompass the following periods: from April 21, 1898 to July 4, 1902 (the Spanish-American War); from May 9, 1916 to April 5, 1917 (the Mexican border period); from April 6, 1917 to November 11, 1918 (World War I); December 7, 1941 to December 31, 1946 (World War II); June 27, 1950 to January 31, 1955 (the Korean conflict); February 28, 1961 to May 7, 1975 for veterans serving in Vietnam, and from August 5, 1964 to May 7, 1975 for all other veterans (the Vietnam era); and from August 2, 1990 and ending on a date yet to be prescribed (the Persian Gulf War).  38 C.F.R. § 3.2 (2013).

VA's determination of whether a claimant's service meets the threshold statutory requirements usually is dependent upon service department records verifying the character of a claimant's service.  See 38 C.F.R. § 3.203 (2013); Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  A claim for non-service-connected pension benefits by a claimant whose service department records fail to show threshold eligibility lacks legal merit or legal entitlement and must be denied as a matter of law.  See Sabonis, 6 Vet. App. at 430.

In this case, as shown in official records, the Veteran served on active duty from June 18, 1958, to May 25, 1960.  This period represents service that was not during a period of war.  The facts accordingly demonstrate that the Veteran did not have active military service during a period of war, a prerequisite for the appellant's basic eligibility for VA non service-connected death pension benefits.

The appellant is arguing that the Veteran was in a period of war because he suffered combat injuries while stationed in West Germany.  The Veteran's service treatment records show no evidence of a combat injury, and the appellant has submitted no evidence of combat between the United States Army and the forces of the Union of Soviet Socialist Republics (USSR) and its allies during the time in which the Veteran was stationed in West Germany.  Instead, she has submitted Internet information showing Cold War tensions between the United States of America and the USSR regarding the immigration at the West Germany-East Germany border and within Berlin during period in which the Veteran was stationed in West Germany.  In any event, in the context of her claim, these assertions are not pertinent.  Either the Veteran served during a period of war or he did not.  Here, the Veteran did not.  

In sum, the Board concludes that the Veteran did not have the requisite service during a period of war which would form a basis for the appellant's eligibility for VA pension benefits.  Because of the absence of legal merit or lack of entitlement under the law, the claim must be denied as a matter of law.  Sabonis, 6 Vet. App. at 430.


ORDER

Entitlement to accrued benefits is denied.

Entitlement to non-service-connected death pension benefits is denied.


REMAND

The RO provided notice to the appellant in the February 2008 VCAA letter that the evidence for a cause of death claim must show "the veteran died from a service-connected injury or disease" (see the February 20, 2008 letter, page 8).  However, in light of the decision of the he Court in Hupp v. Nicholson, 21 Vet. App. 342 (2007), more detailed notice must be provided.  

In the context of a claim for benefits under 38 U.S.C. § 1310 for the cause of a veteran's death, section 5103(a) notice must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a death claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a death claim based on a condition not yet service connected.  See Hupp, 21 Vet. App. at 352-53.  Such notice must be provided to the appellant. 

Since these issues are being remanded anyway, the appellant should be afforded another opportunity to identify all treatment for the causes of death listed on the Veteran's death certificate as well as any treatment for psychiatric disorders, to include posttraumatic stress disorder and alcohol-related disorders.

Accordingly, the case is REMANDED for the following action:

1.  VCAA notice pursuant to Hupp v. Nicholson, 21 Vet. App. 342 (2007) should be furnished to the appellant.  The VCAA notice should also include (1) a statement indicating that the Veteran had no disabilities for which he was service connected at the time of his death and no disabilities had been previously denied service connection; and (2) an explanation of the evidence and information required to substantiate a death claim based on a disability not yet service connected.

2.  Ask the appellant to identify all treatment for the Veteran's Respiratory failure, hepatic cirrhosis, portal hypertension, arterial hypertension, part II prostate hypertrophy, and all psychiatric disorders, to include PTSD and alcohol-related disorder, and attempt to obtain any identified records.

3.  Thereafter, the AOJ should undertake any additional development deemed necessary and readjudicate the issues on appeal.  If any benefit is not granted, the appellant should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


